 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHANON SHORTER,                                   No. 2:18-cv-0537 KJM AC P
12                      Petitioner,
13           v.                                         ORDER
14    WARREN L. MONTGOMERY,
15                      Respondent.
16

17          Petitioner has filed his third request for an extension of time to file traverse. ECF No. 18.

18   Good cause appearing, the request will be granted.

19          Accordingly, IT IS HEREBY ORDERED that:

20          1. Petitioner’s request for an extension of time (ECF No. 18) is granted; and

21          2. Petitioner shall file a traverse on or before November 14, 2018.

22   DATED: October 17, 2018

23

24

25

26

27

28
